AG 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Madified) oe Page 1 of [
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America .  - - JUDGMENT IN A CRIMINAL CASE
y. . - (For Offenses Committed On or After November 1, 1987)
Jose Arturo Aguayo-Valenzuela Case Number: 3:19-mj-24482

 

Robert C Schtein
Defendant's Attorney

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 91720298
NOV 4 2019
THE DEFENDANT:
- Xt pleaded guilty to count(s) 1 of Complaint CLERK US DISTRICT COURT
: SOUTHERN DISTRICT OF CALIFORNIA
C1 was found guilty to count(s) BY DEPUTY

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) - 1
L] The defendant has been found not guilty on count(s)
C] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: 7}

C] TIME SERVED days

 

_ & Assessment: $10 WAIVED & Fine: WAIVED
: 3 Court recommends USMS, Ich. or DHS or other arresting agency return all property and all documents i in
the ceenent § possession at the time of arrest upon their eportationoniremoxal 4 i delac ~ VWeile lace if (
Go ends defendant be deported/removed with relative, uairdo J charged in case
ave J ei) (‘| :

 

ITIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, November 29, 2019
Date of Imposition of Sentence

 

 

 

SS OL
Received Se ae o
DUSM HONORABLE STANLEVACBOONE ~
ED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | | 3:19-mj-24482

 

 
